DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status: Claims 1-12 and 14-17 are allowed. Claims 13 and 18 are canceled. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Michael Shea on January 12, 2022.
The application has been amended as follows: 
Claim 11. The electronic apparatus as claimed in claim 1, whereinthe movement prompted by the first message is movement of the electronic apparatus.
Claim 15. A method of controlling an electronic apparatus, the method comprising: 
obtaining medical information of a user; 
detecting an abnormal state of the user based on the medical information; and 
based on detecting the abnormal state of the user: 
obtaining, from a first sensor of the electronic apparatus, movement information indicating movement of the electronic apparatus,
wherein the movement is within a first period of time;

in response to obtaining the movement information indicating the movement within the first period of time, outputting, via an output device of the electronic apparatus, a first message; 
; and
in response to receiving the response to the first message, outputting to the user a second message[[;]] 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 and claims dependent thereon in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, an electronic apparatus comprising: a processor configured to: detect an abnormal state of the user based on the medical information; and based on detecting the abnormal state of the user: obtain movement information from the first sensor indicative of aspects of movement of the electronic apparatus; based on the movement information indicating movement of the electronic apparatus within a first period of time: control the output device to output to the user a first message; based on receiving a response to the first message from the user within a second period of time, control the output device to output to the user a second message. 
Claim 15 in the instant application has not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a method of controlling an electronic apparatus, the method comprising: detecting an abnormal state of the user based on the medical information; and based on detecting the abnormal state of the user: obtaining, from a first sensor of the electronic apparatus, movement information indicating movement of the electronic apparatus, wherein the movement is within a first period of time; in response to obtaining the movement information indicating the movement within the first period of time, outputting, via an output device of the electronic apparatus, a first message; receiving a response to the first message from the user within a second period of time; and in response to receiving the response to the first message, outputting to the user a second message.
Claim 16 in the instant application has not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a non-transitory computer-readable storage medium storing a program which, when executed by a processor of an electronic apparatus, causes the processor to control the electronic apparatus to perform operations comprising: detecting an abnormal state of the user based on the medical information; and based on detecting the abnormal state of the user: -5-KIM et al.Application No. 16/091,207 Response to Office Action dated October 18, 2021obtaining, from a first sensor of the electronic apparatus, movement information indicating movement of the electronic apparatus; based on the movement information indicating movement of the electronic apparatus within a first period of time: outputting, via an output device of the electronic apparatus, a first message; based on receiving a response to the first message from the user within a second period of time, outputting to the user a second message. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.V.H./
Vynn Huh, January 15, 2022Examiner, Art Unit 3792                                                                                                                                                                                                        /NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792